DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “a conical attachment on…the first…connector block part tapering in a direction away from the receivers in the respective connector block part.” The original disclosure recites, “[i]n the exemplary embodiment of Fig. 1 and 2 the second connector block part 4 is extended by an attachment 12, which runs with slightly conical taper to a line guide part 14, which 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5316347, Arosio.
In regards to claim 8, in Figures 1-6 and associated paragraphs, Arosio discloses a coupling device, comprising: first (4, 16) and second (5) connector block parts being capable of being coupled to one another and having receivers supporting mating connector parts; a facilitating device supporting coupling of the first and second connector block parts and having a pivotable bracket on the first connector block part and two guide parts on the second connector block part, the pivotable bracket having two parallel side parts on opposite sides of the first connector block part, each of the 
In regards to claim 9, in Figures 1-6 and associated paragraphs, Arosio discloses said guide parts comprise separate guide pins extending coaxially from the opposite side of the second connector block part.
In regards to claim 10, in Figures 1-6 and associated paragraphs, Arosio discloses the handle comprises at least one of a plate-shaped or rod-shaped grip part; the openings in the side parts face the guide pins; and the curved guide slots are between the pivotable connections and the ends of the side parts connected to the handle.
In regards to claim 13, in Figures 1-6 and associated paragraphs, Arosio discloses the first and second connector block parts comprise a matching pair of cylindrical bodies.

In regards to claim 15, in Figures 1-6 and associated paragraphs, Arosio discloses the guide slots comprise radially extending recesses at ends of the curved guide slots remote from the openings, the recesses receiving and releasably retaining the guide parts in locked positions in the curved guide slots with the first and second connector block parts coupled.
In regards to claim 16, in Figures 1-6 and associated paragraphs, Arosio discloses the curved guide slots extend in the side parts entirely within lengths of the side parts between the pivotable connections and the ends of the side parts connected to the handle.
In regards to claim 17, in Figures 1-6 and associated paragraphs, Arosio discloses the guide parts only slide along the curved guide slots during coupling of the first and second connector block parts.
In regards to claim 18, in Figures 1-6 and associated paragraphs, Arosio discloses a coupling device, comprising: first and second connector block parts being capable of being coupled to one another and having receivers supporting mating connector parts; a facilitating device supporting coupling of the first and second connector block parts and having a pivotable bracket on the first connector block part and two guide parts on the second connector block part, the pivotable bracket having two parallel side parts on opposite sides of the first connector block part, each of the side parts having a pivotable connection coupled to the first connector block part and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5344194, Hatagishi et al in view of US 4003614, Geer et al.
	In regards to claim 19, Figures 1-4B and associated paragraphs, Hatagishi et al disclose a coupling device, comprising: first (1) and second (4) connector block parts being capable of being coupled to one another and having receivers supporting mating connector parts; a facilitating device (C) supporting coupling of the first and second connector block parts and having a pivotable bracket on the first connector block part and two guide parts on the second connector block part, the pivotable bracket having 
	In regards to claim 20, Hatagishi et al in view Geer et al further disclose the pretensioner being a yoke spring.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679